DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowable.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1
The prior art does not disclose or suggest the claimed “wherein said at least one liquid-exchange pump is configured for exchanging a liquid present in the cylinder bodies of the primary and the secondary pump heads with another liquid by purging through the interspaces left between the inner wall surfaces of the cylinder bodies and the plungers” in combination with the remaining claimed elements as set forth in claim 1.
With regards to claims 2-10 are allowable based upon their dependency thereof claim 1.
With regards to Method claim 11
The prior art does not disclose or suggest the Method claimed “a primary pump head and a secondary pump head, each comprising a syringe-like cylinder body having an inner wall surface and a plunger translatable through the cylinder body leaving an interspace between the inner wall surface and the plunger when the plunger is translated through the cylinder body” in combination with the remaining claimed elements as set forth in claim 11.
With regards to claims 12-15 are allowable based upon their dependency thereof claim 11.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Quint EPO 3896443 A1 discloses an analytical system (100) comprising a liquid chromatographic (LC) system (10) comprising a plurality of fluidic streams (11, 12, 13, Sn-1, Sn, Sn+1) alternately connectable to a common detector (60) via a stream-selection valve (20) connected to the detector (60) via a valve-to-detector conduit (30). The analytical system (100) further comprises a wash pump (40) fluidically connected to the stream-selection valve (20) and configured to connect to the valve-to-detector conduit (30) between two consecutive fluidic streams in order to wash liquid from a previous fluidic stream out of the valve-to-detector conduit (30) before liquid from a subsequent fluidic stream enters the valve-to-detector conduit (30). An analytical method comprising switching between the fluidic streams (11, 12, 13, Sn-1, Sn, Sn+1) and washing in between is also disclosed, however is silent on wherein said at least one liquid-exchange pump is configured for exchanging a liquid present in the cylinder bodies of the primary and the secondary pump heads with another liquid by purging through the interspaces left between the inner wall surfaces of the cylinder bodies and the plungers or the method of a primary pump head and a secondary pump head, each comprising a syringe-like cylinder body having an inner wall surface and a plunger translatable through the cylinder body leaving an interspace between the inner wall surface and the plunger when the plunger is translated through the cylinder body.
JP WO 2019220563 A1 discloses a liquid feeding device includes the first liquid feeding pump and the second liquid feeding pump so that the first liquid feeding pump and the second liquid feeding pump perform continuous liquid feeding at a preset flow rate for each of them. The operation of the liquid feed control unit configured to operate the primary side plunger pump and the secondary side plunger pump of the liquid feed pump in a complementary manner, and the operation of the first liquid feed pump and the second liquid feed pump. After the input of the synchronization instruction indicating that the states should be synchronized, the predetermined state after the primary side plunger pumps of the first liquid feeding pump and the second liquid feeding pump have completed the suction operation is reached. At that time, the secondary side plunger of the first liquid feed pump and the second liquid feed pump without affecting the respective liquid feed flow rates of the first liquid feed pump and the second liquid feed pump. Calculate and calculate the operating speeds of the primary and secondary plunger pumps of the first and second liquid feed pumps required to simultaneously bring the pump plungers to the bottom dead point. The primary side plunger pump and the secondary side plunger pump of the first liquid feeding pump and the second liquid feeding pump are operated at the same operating speed to operate the first liquid feeding pump and the second liquid feeding pump. It is provided with a forced synchronization unit configured to forcibly synchronize the operating state of the secondary side plunger pump, however is silent on wherein said at least one liquid-exchange pump is configured for exchanging a liquid present in the cylinder bodies of the primary and the secondary pump heads with another liquid by purging through the interspaces left between the inner wall surfaces of the cylinder bodies and the plungers or the method of a primary pump head and a secondary pump head, each comprising a syringe-like cylinder body having an inner wall surface and a plunger translatable through the cylinder body leaving an interspace between the inner wall surface and the plunger when the plunger is translated through the cylinder body.
JP 6809644 B2 discloses the liquid chromatograph of this example includes an analysis flow path, a binary pump, a mixer, a sample injection unit, an analysis column, and a detector. The binary pump sends the solvents to the mixer, and the mixer mixes the liquids sent by the binary pump. The sample injection unit is provided on the analysis flow path on the downstream side of the mixer, and injects a sample into the analysis flow path. The analysis column is provided on the analysis flow path on the downstream side of the sample injection unit, and separates the sample injected into the analysis flow path. The detector is provided on the analysis flow path on the downstream side of the analysis column, and detects the sample components separated by the analysis column. The binary pump includes a first pump unit that sucks the liquid from the container and sends the liquid, and a second pump unit that sucks the liquid from the container and sends the liquid. The first pump unit and the second pump unit are connected to different ports of the switching valve via the first liquid feeding flow path 8a and the second liquid feeding flow path, however is silent on wherein said at least one liquid-exchange pump is configured for exchanging a liquid present in the cylinder bodies of the primary and the secondary pump heads with another liquid by purging through the interspaces left between the inner wall surfaces of the cylinder bodies and the plungers or the method of a primary pump head and a secondary pump head, each comprising a syringe-like cylinder body having an inner wall surface and a plunger translatable through the cylinder body leaving an interspace between the inner wall surface and the plunger when the plunger is translated through the cylinder body.
Plachetka PG. Pub. No.: US 2020/0400623 A1 discloses a liquid chromatography fluid supply apparatus, for providing a mixture of a plurality of different fluids as a mobile phase for a liquid chromatography sample separation apparatus, includes a plurality of supply lines, a plurality of fluid pumps, and a combining point. Each of the supply lines is fluidically coupled to a respective one of a plurality of fluid component sources for providing a respective one of the fluids. Each of the fluid pumps is associated with a respective one of said supply lines. The fluids from the supply lines are to be merged at the combining point. Each of the fluid pumps conveys or does not convey a respective fluid from a respective one of the fluid component sources to the combining point, depending on a respective switching state of the fluid supply apparatus, however is silent on wherein said at least one liquid-exchange pump is configured for exchanging a liquid present in the cylinder bodies of the primary and the secondary pump heads with another liquid by purging through the interspaces left between the inner wall surfaces of the cylinder bodies and the plungers or the method of a primary pump head and a secondary pump head, each comprising a syringe-like cylinder body having an inner wall surface and a plunger translatable through the cylinder body leaving an interspace between the inner wall surface and the plunger when the plunger is translated through the cylinder body.
Sievers-Engler PG. Pub. No.: US 2020/0064314 A1 discloses a sample injector is disclosed comprising a switching valve comprising an input port, an aspiration/dispensing port, a loop input port and a loop output port, a pump port and a column port, an aspiration pump connected to the aspiration/dispensing port via a buffer loop for aspirating a sample into the buffer loop when the aspiration/dispensing port is connected to the loop input port, a sample loop connected to the switching valve between the loop input port and the loop output port, for receiving the sample aspirated into the buffer loop when the loop input port is connected to the aspiration/dispensing port, a column connected to the column port, and a pump connected to the pump port, for injecting the sample received into the sample loop into the column when the pump port is connected to the loop output port and the column port is connected to the loop input port, however is silent on wherein said at least one liquid-exchange pump is configured for exchanging a liquid present in the cylinder bodies of the primary and the secondary pump heads with another liquid by purging through the interspaces left between the inner wall surfaces of the cylinder bodies and the plungers or the method of a primary pump head and a secondary pump head, each comprising a syringe-like cylinder body having an inner wall surface and a plunger translatable through the cylinder body leaving an interspace between the inner wall surface and the plunger when the plunger is translated through the cylinder body.
Ozbal et al. PG. Pub. No.: US 20100237235 A1 discloses a method of preparing an eluted sample containing salts or buffers from a liquid chromatography device for analysis by a mass spectrometry device. The method includes: continuously providing a non-polar solvent to the mass spectrometry device; receiving the eluted sample from the liquid chromatography device; flowing the eluted sample over a solid phase extraction column; flowing the non-polar solvent over the solid phase extraction column; and presenting non-polar solvent and the eluted sample to the mass spectrometry device. Typical auto-injectors include a plurality of sample reservoirs, a syringe or syringe-like sample transport system, and an injection valve along with the automation and computer control systems. Auto-injectors commonly mimic cumbersome manual injection methods in which a metered aliquot of a sample is aspirated from a desired sample reservoir into a transfer syringe. The aspiration process is often controlled by pulling back on a plunger or piston to create a negative pressure resulting in aspiration of the sample. The transfer syringe is then moved to and docked with a stationary injection valve. The sample aliquot is then transferred from the syringe to the injection valve by depressing the transfer syringe plunger or activating the piston. The sample fills an injection loop within the injection valve. Upon actuation of the valve the sample is introduced into the fluidic circuit and diverted to the analysis system, however is silent on wherein said at least one liquid-exchange pump is configured for exchanging a liquid present in the cylinder bodies of the primary and the secondary pump heads with another liquid by purging through the interspaces left between the inner wall surfaces of the cylinder bodies and the plungers or the method of a primary pump head and a secondary pump head, each comprising a syringe-like cylinder body having an inner wall surface and a plunger translatable through the cylinder body leaving an interspace between the inner wall surface and the plunger when the plunger is translated through the cylinder body.




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C GRAY/Primary Examiner, Art Unit 2852